                                                       Entered on Docket
                                                       December 07, 2018
                                                       EDWARD J. EMMONS, CLERK
                                                       U.S. BANKRUPTCY COURT
                                                       NORTHERN DISTRICT OF CALIFORNIA




                                                     The following constitutes the order of the Court.
 1    DEVIN DERHAM-BURK #104353                      Signed: December 7, 2018
      CHAPTER 13 STANDING TRUSTEE
 2    Devin L. Pace #256514
      Nanette Dumas #148261                          _________________________________________________
 3    Jane Z. Bohrer #243692                         M. Elaine Hammond
      P O BOX 50013                                  U.S. Bankruptcy Judge
 4    SAN JOSE, CA 95150-0013

 5    Telephone: (408) 354-4413
      Facsimile: (408) 354-5513
 6

 7

 8                            UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF CALIFORNIA
 9                                    SAN JOSE DIVISION
10
                                                       )
11    In Re:                                           )         Chapter 13
                                                       )
12    FELIX CARLOS PEREZ                               )         Case No. 18-51005 MEH
                                                       )
13                                                     )         ORDER OF DISMISSAL
                                                       )         PRIOR TO CONFIRMATION
14                                    Debtor

15

16        DEVIN DERHAM-BURK, Chapter 13 Standing Trustee, filed a Motion to Dismiss [Docket

17    #42] along with a Notice and Opportunity for Hearing [Docket #43] on November 06, 2018

18    which was properly served on all interested parties. No opposition or request for hearing has been

19    filed with respect to the Motion to Dismiss, and the Trustee has requested relief by default. The

20    Court having considered all pleadings and evidence before it, and good cause appearing therefore,

21

22    IT IS HEREBY ORDERED THAT the case is dismissed without prejudice. After payment of

23    allowed adequate protection payments, administrative costs or fees, the Chapter 13 Standing

24    Trustee shall return to the debtor any remaining balance of funds on hand.

25    /

26

     Case: 18-51005      Doc# 49      Filed: 12/07/18      Entered: 12/07/18 10:24:40        Page 1 of 3
 1    Notwithstanding the dismissal of the case, the Chapter 13 Standing Trustee shall remit to the Clerk

 2    of the Court funds from any previously disbursed checks that remain uncashed. The Chapter 13

 3    Standing Trustee shall submit at a later date her Trustee’s Final Report for approval by the Court.

 4

 5    Notice of the dismissal shall be served upon all parties by the Clerk of the Court.

 6

 7                                       * * * END OF ORDER * * *

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     Case: 18-51005      Doc# 49       Filed: 12/07/18      Entered: 12/07/18 10:24:40         Page 2 of 3
                                    COURT SERVICE LIST


 Case Name: FELIX CARLOS PEREZ                                         Case No.: 18-51005 MEH



 Registered ECF Participants will receive an electronically mailed copy of the foregoing document.

 Non-registered parties, and/or those not represented by a registered ECF participant:




 NONE




Case: 18-51005      Doc# 49      Filed: 12/07/18     Entered: 12/07/18 10:24:40          Page 3 of 3
